DETAILED ACTION
This office action is in response to the amendment filed on 12/23/2021.
Allowable Subject Matter
Claims 1 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a voltage monitoring circuit electrically coupled to the first regulator circuit; wherein the control circuit is configured to: detect that a load current is greater than or equal to a predetermined load current; cause the second regulator circuit to transition from the off-state to the on-state upon detecting that the load current is greater than or equal to the predetermined load current; and cause the first regulator circuit to be in the off-state upon detecting by the voltage monitoring circuit that the second regulated voltage reaches the reference level, so that the second regulated voltage is supplied to the load” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “detect that a load current of the constant voltage circuit is greater than or equal to a predetermined level, during an active time during which the sensor value is acquired, to cause the second regulator circuit to be in the on-state; and detect that the load current of the constant voltage circuit is less than the predetermined level, during a sleep time during which the 
Re claim 22 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “detect that a load current is greater than or equal to a predetermined load current; output a first control signal to the second regulator circuit upon detecting that the load current is greater than or equal to the predetermined load current, to cause the second regulator circuit to be in the on-state; detect that the load current is less than the predetermined load current; and cause the first regulator circuit to be in on-state upon detecting that the load current is less than the predetermined load current” in combination with the additionally claimed features, as are claimed by Applicant.

Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0295344, US 2004/0174149, US 2013/0169246, and US 2017/0063229 al fail to teach or disclose the limitations indicated above.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838